DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-18, 21, 23-24, 27, 31-33 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "for example"  in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Note: examiner understands this is typo and hence not interpreting as 112(f))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Zakaria [“Advancements in Transmitters and Sensors for Biological Tissue Imaging in Magnetic Induction Tomography” Sensors 2012, 12, 7126-7156] in view of Griffiths [Magnetic induction tomography, Meas. Sci. Technol. 12 (2001) 1126–1131].
As per claim 2, Zakaria teaches an apparatus for determining the electrical conductivity of target human or animal tissue using magnetic impedance spectroscopy (Zakaria page section 2. MIT Theoretical Concepts) comprising:
an exciter for producing a magnetic field which is capable of inducing currents in the target human or animal tissue (Zakaria excitation coil);
a detector for detecting perturbations in said magnetic field caused by said induced currents (Zakaria Fig 2 measurement coils), the detector  including magnetic for improving sensitivity (Zakaria section 4.2 “magnetic confinement screen helped in improving the sensitivity of the system.”)
a processor for determining an electrical conductivity of said target human or animal tissue from said perturbations (Zakaria Fig 1 host computer running algorithm.  Section 2. MIT Theoretical Concepts “MIT is a low resolution imaging modality which aims at reconstruction of electrical conductivity, permittivity and permeability in the object”),
wherein said exciter and detector are arranged co-linearly with the target tissue at one end thereof (Zakaria section 4.1.1, Fig 4, axial gradiometer setup):
wherein, in use, the target tissue is not located between said exciter said detector(Zakaria Fig 4, measurement object is not located between said exciter and detector).
Zakaria does not expressly recite the magnetic screen is for minimizing sensitivity to tissues other than the target tissue.   
Griffiths, in the same field of technology,  teaches the magnetic screen for minimizing sensitivity to tissues other than the target tissue (Griffiths p.1127 LHS “The purpose of the screens was to reduce interference from objects outside the imaging volume and to increase the sensitivity to objects inside” here the imaging volume corresponds to the claimed target tissue.  Screen increases sensitivity to the imaging volume / target tissue).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Zakaria by integrating such screen as in Griffiths.  Reduction in interference from outside objects and increased sensitivity to target volume will improve the accuracy of readings since unwanted measurements (or noise) are reduced. 

Claims 1, 5-17, 33 rejected under 35 U.S.C. 103 as being unpatentable Zakaria in view of Griffiths as applied to claim 2 above, and further in view of Abdul [The use of electrical impedance spectroscopy in the detection of cervical intraepithelial neoplasia, International Journal of Gynecologic Cancer 2006;16:1823-1832.]
As per claim 1, have limitations similar to claim 2 and is rejected for same reason as above.  Zakaria in view of Griffiths does not expressly teach the target tissue is cervical tissue. 
Abdul, in an analogous field of electrical impedance spectroscopy, teaches target tissue is cervical tissue (Abdul abstract “cervical impedance spectroscopy”, in the detection of cervical intraepithelial neoplasia (CIN)).
Abdul thus suggests using impedance studies using spectroscopy for cervical tissues so that real-time screening tool for CIN.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Zakaria in view of Griffiths for use in cervical tissues, as suggested in Abdul.  The motivation would be to screen for CIN.   
As per claims 5-6, 8, Zakaria in view of Griffiths and Abdul further teaches wherein said exciter is an excitation coil and said detector is a gradiometer, or wherein said exciter is a gradiometer and said detector is a coil, or wherein said gradiometer comprises at least two gradiometer sensing coils for detecting perturbations in said magnetic field caused by said induced currents (Zakaria Fig 4, axial gradiometer).
As per claim 7, Zakaria in view of Griffiths and Abdul further teaches wherein said gradiometer comprises a magnetoresistive device for detecting perturbations in said magnetic field caused by said induced currents (Zakaria section 4.5.4 using magneto-resistive sensor for detection).
As per claims 9-10, Zakaria in view of Griffiths and Abdul further teaches wherein said magnetic screen comprises ferrite screening, or wherein said magnetic screen further comprises concentric ferrite mouldings (Zakaria Fig 11, section 4.2 use of Ferrite to form a concentric screen).
As per claim 11, Zakaria in view of Griffiths and Abdul further teaches further comprising a ferrite core on which said excitation coil and said gradiometer sensing coils are wound (Zakaria section 4.3, winding on ferrite coil).
As per claim 16,  Zakaria in view of Griffiths and Abdul further teaches wherein the gradiometer sensing coils are equidistant from said excitation coil (Zakaria section 4.1.1 “…followed by measurement coils, with the excitation coil located in the middle”).
As per claims 12-15, 17, Zakaria in view of Griffiths and Abdul does not expressly teach wherein said excitation coil comprises copper wire of 0.2 mm thickness, wherein said excitation coil comprises 30 turns, wherein said gradiometer sensing coils comprise copper wire of 0.1 mm thickness, wherein said gradiometer sensing coils each comprise 40 turns, wherein a maximum outer diameter of the apparatus is less than 30mm.  However, these are only directed to the specifics of the coil.  Coil size, diameter etc.… affect the overall size and power usage /detection specifications of the gradiometer.  Similarly, number of coils determine how much voltage is being transferred. These are specifications that is commonly employed in the field of magnetic field transfer and determined based on upon the design specifications as required for the application.  In addition, the application does not provide any specific or additional advantage for setting the specifications as claimed.  Examiner finds the modifications would have been obvious to a person of ordinary skill in the art. 
As per claim 33, Zakaria in view of Griffiths and Abdul  further teaches exciter has an operating frequency in range of 50KhZ-500Khz (Zakaria section 4.7 use of multi frequencies for MIT including 50 kHz- 1Mhz, 100 KHz, and 300 KHz) 

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Zakaria in view of Griffiths and Abdul  as applied to claim 1 above, and further in view of Zeng [“A High-Temperature RF SQUID System for Magnetocardiography” Measurement Science and Technology, 1998].
As per claim 18, Zakaria in view of Griffiths and Abdul teaches claim 1 as discussed above.  Zakaria in view of Griffiths and Abdul does not expressly teach a housing for the exciter and detector, preferably wherein said housing is made from PEEK or machinable ceramic and, further preferably wherein said housing contains electric field screening such as a metalized polymer film or a conductive paint layer.
Zeng teaches a housing for the exciter and detector, preferably wherein said housing is made from PEEK or machinable ceramic (Zeng Fig 2a, section 2.3), further preferably wherein said housing contains electric field screening such as a metalized polymer film or a conductive paint layer (This is an optional / preference form.  Examiner does not choose this).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Zakaria in view of Griffiths and Abdul, by using PEEK housing as in Zeng.  The motivation would be provide holder for gradient coils using prior known material used in the art.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Zakaria in view of Griffiths and Abdul as applied to claim 1 above, and further in view of  Wilfley [US 20080312713 A1].
As per claim 21, Zakaria in view of Griffiths and Abdul teaches claim 1 as discussed above.  Zakaria in view of Griffiths and Abdul does not expressly teach a handle and wherein at least part of said processor is contained within said handle.
Wilfley teaches a handle and wherein at least part of said processor is contained within said handle (Wilfley ¶0025).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Zakaria in view of Griffiths and Abdul, by using handle including processing inside it as in Wilfley.  The motivation would be to implement probe that can be independently used.   

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Zakaria in view of Griffiths and Abdul as applied to claim 1 above, and further in view of  Ortyn [US 20020071121 A1].
As per claim 23, Zakaria in view of Griffiths and Abdul teaches claim 1 as discussed above.  Zakaria in view of Griffiths and Abdul does not expressly teach wherein said processor has a sampling rate of 100 million samples per second.
Ortyn teaches processor has a sampling rate of 100 million samples per second (Ortyn ¶0010 “detection and analysis system employed in these applications be capable of processing an enriched sample of approximately 100 million cells within a few hours”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Zakaria in view of Griffiths and Abdul , by integrating processing with claimed speeds. Motivation would be to provide high spectral resolution, and high sensitivity during imaging and analysis (Ortyn ¶0010).

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable Zakaria [“Advancements in Transmitters and Sensors for Biological Tissue Imaging in Magnetic Induction Tomography” Sensors 2012, 12, 7126-7156] in view of Abdul [The use of electrical impedance spectroscopy in the detection of cervical intraepithelial neoplasia, International Journal of Gynecologic Cancer 2006;16:1823-1832.]
As per claim 24, Zakaria teaches a method of determining the electrical conductivity of target human or animal tissue, using magnetic impedance spectroscopy comprising the steps of:
placing an exciter close to the target human or animal tissue (Zakaria excitation coil);
energising said exciter at an operating frequency in the range of 50 kHz-500 kHz to produce a magnetic field which is capable of inducing currents in the target human or animal tissue (Zakaria section 4.7 use of multi frequencies for MIT including 50 kHz- 1Mhz, 100 KHz, and 300 KHz);
using a detector to detect perturbations in said magnetic field caused by said induced currents (Zakaria Fig 2 measurement coils);
determining an electrical conductivity of said target human or animal tissue from said perturbations (Zakaria Fig 1 host computer running algorithm.  Section 2. MIT Theoretical Concepts “MIT is a low resolution imaging modality which aims at reconstruction of electrical conductivity, permittivity and permeability in the object”); 
wherein said exciter and said detector are arranged co-linearly with the target human or animal tissue at one end thereof (Zakaria section 4.1.1, Fig 4, axial gradiometer setup); and
wherein, in use, the target human or animal tissue is not located between said exciter and said detector (Zakaria Fig 4, measurement object is not located between said exciter and detector).
The only difference from claim is that Zakaria does not expressly teach cervical tissue.
Abdul, in an analogous field of electrical impedance spectroscopy, teaches target tissue is cervical tissue (Abdul abstract “cervical impedance spectroscopy”, in the detection of cervical intraepithelial neoplasia (CIN)).
Abdul thus suggests using impedance studies using spectroscopy for cervical tissues so that real-time screening tool for CIN.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Zakaria in view of Griffiths for use in cervical tissues, as suggested in Abdul.  The motivation would be to screen for CIN.   

Claims 27,32 rejected under 35 U.S.C. 103 as being unpatentable over Zakaria in view of Griffiths and Abdul as applied to claim 8 above, and further in view of  Butters [US 20040174154 A1].
As per claims 27, 32, Zakaria in view of Griffiths and Abdul teaches claim 8 as discussed above.  Zakaria in view of Griffiths and Abdul does not expressly teach a non-ferritic tube on which said excitation coil and said gradiometer sensing coils are wound, preferably wherein a ferrite core is positioned in said non-ferritic tube and further preferably wherein said non-ferritic tube is a glass tube.
Butters teaches a non-ferritic tube on which said excitation coil and said gradiometer sensing coils are wound, preferably wherein a ferrite core is positioned in said non-ferritic tube (Butters Fig 4, ¶0084) and wherein said non-ferritic tube is a glass tube (However, examiner ¶0084 discloses 66 as Pyrex tube. Pyrex is glass).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Zakaria in view of Griffiths and Abdul , by integrating core as in Butters.  The motivation would be to sense molecular material with a high level of electromagnetic isolation (Butters ¶0080).

Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Zakaria in view of Griffiths and Abdul  and Zeng as applied to claim 18 above, and further in view of Sobe [US 20050283067 A1].
As per claim 31, Zakaria in view of Griffiths and Abdul and Zeng teaches claim 18 as discussed above.  Zakaria in view of Griffiths and Abdul and Zeng does not expressly teach wherein said housing contains electric field screening such as a metalized polymer film or a conductive paint layer.
Sobe teaches wherein said housing contains electric field screening such as a metalized polymer film or a conductive paint layer (Sobe ¶0034).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Zakaria in view of Griffiths and Abdul, by integrating electric shielding materials as in Sobe.  The motivation would be to reduce interference due to an electric field (Sobe ¶0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793